DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-13 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/14/2022.

Drawings
The drawings are objected to because there are multiple figures labeled under figure 1. These figures should be labeled separately as fig 1a, fig 1b, fig 1c, etc. as opposed to the current figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Specification
The disclosure is objected to because of the following informalities: Page 14 of the specification includes a table. Tables should be included in the drawings rather than the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, it is unclear as to how equal the rotation rates of the at least two propellers are.
Regarding claim 15, the term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, it is unclear as to what degree the phase offset is equal to 180 degrees divided by the number of blades of the at least two propellers. This is being interpreted as the blades being equal to 180 degrees divided by the number of blades of the at least two propellers
Regarding claim 16, the term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, it is unclear as to what degree the phase offset is equal to the differences of 1) 180 degrees divided by the number of blades and 2) 180 degrees divided by the product of the number of blades and the number of propellers. This is being interpreted as the phase offset is equal to the differences of 1) 180 degrees divided by the number of blades and 2) 180 degrees divided by the product of the number of blades and the number of propellers.
Regarding claim 16, the “predefined phase offset equal to the differences of 1) 180 degrees divided by the number of blades and 2) 180 degrees divided by the product of the number of blades and the number of propellers” yields inconsistent results. For example, in the case of a four propeller system with each propeller having two blades, the relative phase offset is 180°/2-180°/(2*4)=67.5°, but applying this offset leads to a first reference propeller having a 0° offset, a second propeller having a 67.5° offset, a third propeller having a 135° offset and a fourth propeller having a 202.5° offset. Note, the actual relative phase offset between the first and fourth propellers is 22.5° and not 67.5° apart or an equivalent angle. In light of the specification, this is being interpreted as being directed to a propeller configuration with an odd number of propellers or divisible into groupings with an odd number of propellers. 

    PNG
    media_image1.png
    484
    701
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14, 15, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elliot (US 20170297679 A1). 

Regarding claim 14, Elliot discloses an aerial vehicle comprising:
a vehicle body (Elliot, figure 5, item 85, fuselage);
a low-noise multi-propeller system having at least two propellers (Elliot, figure 5, items 91,93,95,97 and paragraph 26; propulsion assemblies configured for driving an attached propeller), each propeller configured to define an axis of rotation and having at least two blades (Elliot, figure 1, item 39, propeller with axis of rotation and three blades), the at least two propellers having an
equal number of blades (Elliot, figure 1, item 39, propellers on the left and right side of wing both have three blades), wherein the at least two propellers define an angular phase relative to one another and the axes of the two propellers are substantially parallel (Elliot, figure 5, items 91,93,95,97 tiltable rotor assemblies can be rotated to vertical position such that all propellers attached rotate in the same plane);
a powered drive system configured to corotate the at least two propellers at substantially equal rotational rates in a first direction (Elliot, paragraph 27, drivelines maintains a selected relative phasing and hence maintains equal rotational rates between propellers), wherein the drive system is configured to phase-lock the at least two Elliot, paragraph 27, drivelines maintains a selected relative phasing).

Regarding claim 15, Elliot discloses the aerial vehicle of claim 14, wherein;
the predefined relative phase offset is substantially equal to 180-degrees divided by the number of blades of the at least two propellers (Elliot, paragraph 16, this trend is shown by the phase offset preference for 60 degrees offset in the case of three propellers and 45 degrees offset in the case of four propellers and similar designs following this trend).

Regarding claim 17, Elliot discloses the aerial vehicle of claim 14, wherein:
the aerial vehicle comprises a multicopter having a plurality of groups of propellers (Elliot, figure 6, items 91, 93, 95, and 97; propulsion assemblies 91 and 93 form one group and propulsion assemblies 95 and 97 form the other), each group of propellers comprising at least two phase-locked propellers (Elliot, figure 6, items 109 and 121, transmissions connect the propulsion units of the group on their own wing thereby phase-locking the propellers).

Regarding claim 18, Elliot discloses the aerial vehicle of claim 17, wherein;
the rotational rate of each group of propellers is independently controlled (Elliot, figure 6, item 137 and paragraph 28, independent control of the two groups enabled when clutch is disengaged).

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (WO 2018084261 A1). 

Regarding claim 14, Suzuki teaches an aerial vehicle comprising:
a vehicle body (Suzuki, see callout below bellow, body);
a low-noise multi-propeller system having at least two propellers (Suzuki, see callout below, propellers), each propeller configured to define an axis of rotation (Suzuki, see callout below, axis of rotation) and having at least two blades (Suzuki, figure 39, items 32 and 36, blades are shown with at least two propellers; also references to the blades on a propeller are pluralized in throughout document) the at least two propellers having an 
equal number of blades (Suzuki, figure 39, items 32 and 36, blades are shown with at least two propellers), wherein the at least two propellers define an angular phase relative to one another (any system with more than one prop rotating in the same direction can define a relative phase angle between them) and the axes of the two propellers are substantially parallel (Suzuki, see callout below, axis of rotation are all parallel);
a powered drive system (Suzuki, figure 39, alternative motor configuration given where one motor is used to drive multiple rotors via a drive system) configured to corotate the at least two propellers at substantially equal rotational rates in a first direction (Suzuki, figure 48, labels cw and ccw, clusters of rotors all rotate in the same direction ), wherein the drive system is configured to phase-lock the at least two propellers at a predefined relative phase offset (Suzuki, figure 39, discloses drive system for multiple propellers capable of this) to Suzuki, vehicle capable of phase synchronization and therefore it is also capable of using propellers in conjunction to create destructive interference in noise).

    PNG
    media_image2.png
    480
    574
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (WO 2018084261 A1) in view of Nenovi (US 10315759 B2).
Regarding claim 16, Suzuki teaches the aerial vehicle of claim 14, except: 
wherein the predefined relative phase offset is equal to the difference of 1) 180- degrees divided by the number of blades N1, of the at least two propellers and 2) 180-degrees divided by the product of the number of blades  of the at least two propellers and the number of propellers.
Nemovi, figure 1, item 25, relative phasing of for a three blade three propeller configuration is 40 deg which matches the offset from this equation).
Suzuki and Nemovi are both considered analogous art as they are both in the same field of aircraft propeller configurations. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the phase offset between overlapping propellers of Suzuki with the phase offset shown in Nemovi in as this configuration would provide the largest separation between rotor blades and thereby reduce the likelihood of contact between blades.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot (US 20170297679 A1) in view of Pantalone (US 20190185149 A1).
Regarding claim 19, Elliot teaches the aerial vehicle of claim 14, except:
the axes of the at least two propellers are spaced-apart a distance that is less than one half an acoustic wavelength of a fundamental tone at a blade passage frequency.
Pantalone teaches an aerial vehicle where the axes of the at least two propellers are spaced-apart a distance that is less than one half an acoustic wavelength of a fundamental tone at a blade passage frequency (Pantalone, paragraphs 46 and 75, rotors grouped together due to relatively short wavelength fundamental tones between 5 and 50 cm and the UAV is designed to carry a package of a few goods and so the spacing shown in figure 1 would reasonable be within 25 cm).
Pantalone, paragraph 46).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johnston (Propeller Signatures and Their Use) teaches propeller phase synchronization for vibration/noise canceling for use in a fixed wing aircraft and notes that for fixed wing aircraft that the relative phase angles used largely depend on the aircraft geometry and configuration.
Blunt (Optimization and Adaptive Control of Aircraft Propeller Synchrophase Angles) teaches propeller phase synchronization as studied on specific fixed wing propeller aircraft to reduce noise.
Fredricks (US 20160244158 A1) teaches a VTOL aircraft with engines aligned in a linear fashion and where phase synchronization is given as an option to reduce noise.
Correa Hamill (US 20190256218 A1) teaches a transmission for a rotorcraft with a plurality of rotors that has some degree of phase locking by virtue of including the transmission.
Kearney-Fischer (US 10435148 B2) Teaches dynamic phase control system for an n-prop system where a controller calculates desired phasing and adjusts phases in order to reduce noise.
Hauer (US 20170247107 A1) teaches a rotary wing aircraft with propeller phase control to allow for intermeshing of the propellers.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642